Citation Nr: 0813193	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  06-05 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hiatal hernia with gastrosophageal reflux disease (GERD).

2.  Entitlement to an initial compensable evaluation for 
status post ureterolithiasis (claimed as left and right 
distal ureteral stones).


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from September 1983 until 
October 2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi.

The veteran had also initiated an appeal on the issue of 
entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.  However, during the pendency of the appeal, the RO 
granted a compensable evaluation for a left wrist disability, 
rendering this issue moot.  For that reason, this issue was 
not included in the statement of the case and is not for 
consideration in the instant appeal.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
gastrointestinal disability has been productive of complaints 
of recurrent indigestion and abdominal cramps; objectively, 
the evidence shows normal gastrointestinal findings and does 
not demonstrate epigastric distress with dysphagia, pyrosis, 
and regurgitation, accompanied by substernal or arm or 
shoulder pain.  

2.  Throughout the rating period on appeal, the veteran's 
genitourinary disability 
has not been manifested by recurrent stone reformation 
requiring diet or drug therapy or invasive or non-invasive 
procedures more than two times per year; there is also no 
showing of colic attacks.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
evaluation for hiatal hernia with GERD have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code (DC) 7346 
(2007).

2.  The criteria for entitlement to an initial compensable 
evaluation for status post ureterolithiasis have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.115b, DC 7510 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

At the outset, the Board notes that the veteran's claims of 
entitlement to higher ratings for stem from an appeal from 
the initial assignment of a disability rating.  As such, the 
claim requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

I.  Hiatal Hernia with GERD

Throughout the rating period on appeal, the veteran has been 
assigned a noncompensable evaluation for his hiatal hernia 
with GERD pursuant to DC 7399-7346.  Under that code section, 
a 10 percent evaluation is warranted where the evidence 
demonstrates two or more symptoms for the 30 percent 
evaluation, of lesser severity.  The symptoms associated with 
a 30 percent rating include persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  

Regarding the veteran's disability picture, he reported in 
his notice of disagreement that he took Zantac twice daily to 
control his hiatal hernia symptoms.  He stated that he 
experienced acid reflux after meals.  

Additionally, VA examination in December 2005 revealed 
complaints of recurrent indigestion, gas and acids, with 
occasional abdominal cramps.  He reported that his condition 
was stable and that he tried to avoid foods such as spices 
and peppers, which worsened his symptoms.  He denied 
dysphagia for solids and liquids and denied hematemesis or 
melena.  He further denied nausea and vomiting.  

Objectively, physical examination was entirely normal, with 
no evidence of any abdominal problems.  An upper GI showed a 
small hiatal hernia, but no reflux was demonstrated.  No 
other evidence of record addresses his hernia symptomatology 
as it relates to the rating period in question.  

As discussed above, the competent evidence fails to 
demonstrate with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain.  Moreover, 
there is no objective evidence of epigastric pain.  In so 
finding, it is acknowledged that the veteran is competent to 
give evidence about the symptoms he experienced. See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, based on 
the absence of documented epigastric pain, and the absence of 
other symptoms, as previously discussed, his overall 
disability picture is not found to most nearly approximate 
the next-higher 10 percent evaluation under DC 7346.  

The Board has considered whether any alternate diagnostic 
codes could serve as a basis for a higher rating.  However, 
there are no other relevant diagnostic codes for 
consideration in the present case.  

In sum, there is no support for a compensable evaluation for 
the veteran's hiatal hernia with GERD for any portion of the 
rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Status Post Ureterolithiasis

Throughout the rating period on appeal, the veteran has been 
assigned a noncompensable evaluation for his status post 
ureterolithiasis pursuant to DC 7510.
That code section instructs the rater to evaluate the 
disability as hydronephrosis, except for recurrent stone 
reformation requiring one or more of the following: diet 
therapy; drug therapy; or invasive or non-invasive procedures 
more than two times per year.  

The medical evidence associated with the claims folder 
reveals that the veteran underwent a cystoscopy with right 
retrograde pyelogram, stent placement and right uteroscopic 
stone extraction in December 2001.  He later underwent a left 
uteroscopic stone removal.  Upon examination in August 2005, 
he stated that he had persistent intermittent left lower 
abdomen and scrotal discomfort since the second operation.  
However, the evidence does not demonstrate recurrent stone 
reformation requiring diet therapy, drug therapy, or invasive 
or non-invasive procedures more than two times per year.  
Therefore, the disability should be evaluated under the 
criteria for hydronephrosis.

The provisions of DC 7509 address hydronephrosis.  Under that 
diagnostic code, a 10 percent rating applies where the 
evidence shows only an occasional attack of colic, not 
infected and not requiring catheter drainage.  In the present 
case, colic attacks are not documented in the record, nor 
have they been reported by the veteran.  Moreover, evaluating 
his disability as renal dysfunction is not appropriate, since 
severe hydronophrosis has not been demonstrated.  

The Board notes that the veteran complained of urinary 
frequency at his August 2005 VA examination.  However, this 
is not among the criteria for consideration in evaluating his 
uteroscopic stone extraction.  It is unclear whether the 
veteran's statements can be construed as an intent to claim 
of entitlement to service connection for urinary frequency as 
secondary to his status post ureterolithiasis.  Such issue 
has not been adjudicated and thus is not for appellate 
consideration at this time, but it is noted that the veteran 
may initiate such a claim with the RO if he so desires.  

In sum, there is no support for a compensable evaluation for 
the veteran's status post ureterolithiasis for any portion of 
the rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

With respect to both claims, the evidence does not reflect 
that the disabilities at issue caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2007) is not warranted.

III.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claims arise from his disagreement with the 
initial evaluations following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's records of VA treatment and examination.  
The Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

An initial compensable evaluation for hiatal hernia with GERD 
is denied.

An initial compensable evaluation for status post 
ureterolithiasis is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


